DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       WILLIAM J. BRUTZMAN,
                             Appellant,

                                    v.

 BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME
    LOANS SERVICING LP, f/k/a COUNTRYWIDE HOME LOANS
                        SERVICING LP,
                          Appellee.

                              No. 4D14-1994

                         [November 18, 2015]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No.
2012CA004748MB AW.

  Margery E. Golant, Stuart M. Golant and Richard R. Widell of Golant &
Golant, P.A., Boca Raton, for appellant.

  Alan M. Pierce of Liebler Gonzalez & Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed. See Davidian v. JP Morgan Chase Bank, 4D14-2431, 2015
WL 5827124, at *1 (Fla. 4th DCA 2015).

WARNER, STEVENSON and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.